Citation Nr: 0817558	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected low back strain with radiculopathy and 
spondylosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to 
September 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by which the RO denied 
entitlement to an increased rating for low back strain with 
radiculopathy and spondylosis.  

The veteran requested and was scheduled for a video 
teleconference hearing before a Veterans Law Judge in May 
2008.  Although she was notified of the time and date of the 
hearing by mail sent to her last known address, she failed to 
appear for that hearing and neither furnished an explanation 
for her failure to report nor requested a postponement or 
another hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2007), 
when an appellant fails to report for a scheduled hearing and 
has not requested a postponement, the case will be processed 
as though the request for a hearing was withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

A remand to the RO is necessary in order to associate 
potentially relevant Federal records with the claims file.  
See 38 C.F.R. § 3.159(c)(2) (2007).  Other evidentiary and 
procedural development is also required, and will be detailed 
fully below.  

The veteran is in receipt of Social Security Administration 
(SSA) disability benefits, as detailed in an April 2004 VA 
examination report.  

The veteran's service-connected low back disability was last 
evaluated over three years ago.  VA's statutory duty to 
assist includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

Finally, there have been some developments in the case law 
pertaining to the Veterans Claims Assistance Act of 2000 
(VCAA) that are relevant herein.  See Vazquez-Flores v. 
Peake, 21 Vet. App. 37 (2008).  Thus, amended VCAA notice 
should be provided to the veteran as described below.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran an amended VCAA 
notice that is compliant with the holding 
of the United States Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores.  
Specifically, the notice must (1) inform 
the veteran that to substantiate her claim 
for increase, she must provide or ask the 
RO to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on her employment and 
daily life; (2) advise the veteran that 
should an increase in disability be found, 
a disability rating will be determined by 
applying relevant Diagnostic Codes 5235-
5243, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(3) provide examples of the types of 
medical and lay evidence that the veteran 
may submit or ask the RO to obtain that 
are relevant to establishing entitlement 
to increased compensation.  

2.  Associate with the claims file VA 
clinical records from the Cleveland VAMC 
dated from September 22, 2007 to the 
present.

3.  Obtain from SSA the records pertinent 
to the veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

4.  Next, schedule a VA orthopedic 
examination to determine the nature and 
severity of the service-connected low back 
strain with radiculopathy and spondylosis.  
All symptoms should be described in 
detail; the examiner in this regard should 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service- connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
low back pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the low back exhibits 
weakened movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should comment on the effect of the low 
back disability on range of motion and 
provide range of motion measurements.  The 
claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  In the 
report, the examiner should indicate 
whether the claims file was reviewed.

5.  Readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

